Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, last clause, “the removed effluent” should be reworded to --the effluent-- for clarity.  
In claim 2, “the compressed air stream” should be reworded to --the compressed air--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 5, the limitation “controller … operable to control the amount of electricity provided to the electric heater” is not supported by the originally filed disclosure in a manner that reasonably conveys possession of the subject matter.  The disclosure does not adequately set forth sufficient structure, material, algorithm(s), formulas or mathematical relationships for performing the recited controller operations. The spec. at para. 0019 discloses that “”[b]ased on the signals from the sensors 58, 62, 66, 68, the controller is configured to utilize a predictive algorithm to "ready" (e.g., preheat or otherwise adjust the temperature and/or energy flow in anticipation of a change in conditions) the electric heater 38 and prepare the electric heater 38 to vaporize effluent.””  However, there is no corresponding description of how this functionality is derived or determined to control an amount of electricity to the heater.  Importantly, the claims call for the controller providing an amount of electricity, i. e., in a  variable manner, not simply powering the heater on or off.  The provided written description does not contemplate nor instruct how any amounts of electricity are determined or delivered to the heater.  No actuators, potentiometers, circuits or other power control hardware are disclosed.  Further to this point, no electrical circuits or software tables, formulas, relationships, analog or digital logic is disclosed that would be necessary to carry out this control.  And, there is no evidence on the record indicating this control as being well-known or conventional to one of ordinary skill in the art.  The recited control functionality appears to be the inventive subject matter of the instant application indicating the need for adequate written description support informing those of ordinary skill of the pertinent details of the invention.
In claim 7, the limitation “the controller is configured to … control the amount of electricity provided to the electric heater based at least in part on the temperature measurement” is not supported by the originally filed disclosure in a manner that reasonably conveys possession of the subject matter.  The disclosure does not adequately set forth sufficient structure, material, algorithm(s), formulas or mathematical relationships for performing the recited control operations. There is functional discussion of using the controller for controlling electricity to the electric heater based upon temperature. However, there is no corresponding description of how the functions are derived or determined based upon temperature measurements.  That is, there is no disclosure of how the input temperature values are transformed into control commands for the amount of electricity provided to the electric heater based upon temperature or any other input parameters per se.  
In claim 9, the limitation “the controller is configured to … control the amount of electricity provided to the electric heater based at least in part on the pressure measurement” is not supported by the originally filed disclosure in a manner that reasonably conveys possession of the subject matter.  The disclosure does not adequately set forth sufficient structure, material, algorithm(s), formulas or mathematical relationships for performing the recited control operations. There is functional discussion of using the controller for controlling electricity to the electric heater based upon pressure. However, there is no corresponding description of how the functions are derived or determined based upon pressure measurements.  That is, there is no disclosure of how the input pressure values are transformed into control commands for the amount of electricity provided to the electric heater based upon pressure or any other input parameters per se.  
In claim 11, the limitation “the controller is configured to … control the amount of electricity provided to the electric heater based at least in part on the compressor temperature measurement” is not supported by the originally filed disclosure in a manner that reasonably conveys possession of the subject matter.  The disclosure does not adequately set forth sufficient structure, material, algorithm(s), formulas or mathematical relationships for performing the recited control operations. There is functional discussion of using the controller for controlling electricity to the electric heater based upon compressor temperature. However, there is no corresponding description of how the functions are derived or determined based upon compressor temperature measurements.  That is, there is no disclosure of how the input temperature values are transformed into control commands for the amount of electricity provided to the electric heater based upon compressor temperature or any other input parameters per se.  
In claim 12, the limitation “the controller is configured to receive at least one of the ambient temperature measurement and the ambient humidity measurement and to control the amount of electricity provided to the electric heater based at least in part on at least one of the ambient temperature measurement and the ambient humidity measurement” is not supported by the originally filed disclosure in a manner that reasonably conveys possession of the subject matter.  The disclosure does not adequately set forth sufficient structure, material, algorithm(s), formulas or mathematical relationships for performing the recited control operations. There is functional discussion of using the controller for controlling electricity to the electric heater based upon temperature and ambient humidity.  However, there is no corresponding description of how the functions are derived or determined based upon temperature and ambient humidity measurements.  That is, there is no disclosure of how the input temperature values are transformed into control commands for the amount of electricity provided to the electric heater based upon temperature,  ambient humidity or any other input parameters per se.  
In claim 14, the limitation “measuring a temperature of the electrically- powered heater and varying the power provided to the electrically-powered heater at least partially in response to the measured temperature” is not supported by the originally filed disclosure in a manner that reasonably conveys possession of the subject matter.  The disclosure does not adequately set forth sufficient structure, material, algorithm(s), formulas or mathematical relationships for varying the power provided to the electrically-powered heater based upon temperature measurements. There is functional discussion of utilizing a predictive algorithm to “ready” (e.g., preheat or otherwise adjust the temperature and/or energy flow in anticipation of a change in conditions) the electric heater at a high level but there is no detailed discussion of how variable control of the heater is accomplished per se.   That is, there is no corresponding description of how the functions are derived or determined based upon temperature  measurements.  
Examiner Note: Claims to subject matter with equivalent limitations were finally rejected under 35 U.S.C. 112(a) in parent application no. 14/860,037 with the rejections subsequently affirmed on Appeal1.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3-4, the phrase “the separator preferably includes at least one …” is indefinite for not positively setting forth the metes and bounds of the claim because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Suggest deleting the term “preferably.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porri (U. S. Patent No. 5302300) in view of Kitchener (U. S. Patent Application Publication No. 2003/0037679).
As to claim 1, Porri discloses an air compressor system (Abstract, col. 1, lines 7- 8) comprising:
a compressor 11 (FIG. 1, col. 2, line 29) having an intake end 12 (FIG. 1, col. 2, line 40) and a discharge end 14 (FIG. 1, col. 2, line 43), the compressor 11 operable to draw in atmospheric air (col. 1, line 12, “atmospheric air’) at the intake end 12 and to discharge a flow of compressed air (col. 2, line 44)from the discharge end 14, the flow of compressed air including a flow of entrained water vapor and lubricant (col. 1, lines 30-32, “to remove any entrained liquid water and oil droplets from the compressed airstream...[t]he liquid water and oil which are removed from the compressed airstream typically are collected at predetermined desired location”);
a separator 19 (FIG. 1, col. 2, line 65, “moisture separator 19”) operable to remove a portion of the entrained water vapor and lubricant from the flow of compressed air (col. 2, line 67 to col. 3, line 2, “operable to remove entrained effluent condensate from the compressed airstream. ...effluent condensate collects in a moisture separator sump portion 20”) the separator 19 discharging a flow of dry compressed air and a flow of effluent which includes the separated water vapor and lubricant Id.;  and
a heater 28 (FIG. 1, col. 3, line 23, “heat exchanger 28”) configured to receive the removed effluent from the separator at an entrance to the heater 28 and to vaporize the removed effluent (col. 3, lines 51-55, “the effluent condensate is heated by the heat exchanger 28 to a predetermined temperature to vaporize the water in the effluent condensate”).
Porri does not disclose an electric heater. Porri actually discloses a heat exchanger (col. 3, lines 23-26) that uses the hot oil from the compressor as the heat source. However, conventional electric heaters are well known in industrial processing applications for generating heat to remove moisture from compressed gas streams. In this regard, Kitchener teaches a compressor having a moisture dryer that uses an electric heater to remove moisture from a compressed gas stream (FIG. 10, para. 0024, lines 5 to para. 0025, line 4). The electric heater acts as a heat exchanger in the manner analogous to Porri and the instant invention. With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the heat exchanger of Porri with an electric heater. The motivation would be to improve energy usage efficiency as taught by Kitchener (para. 0024, lines 1-2).
As to claim 2, Porri discloses the system includes an aftercooler 16 (FIG. 1, col. 56-58) coupled to the discharge end of the compressor 11 and an intake end of the separator 19, the aftercooler 16 operable to cool the compressed air stream and effluent to condense a portion of the effluent (col. 2, lines 58-61).
As to claim 4, once modified, Porri and Kitchener collectively teach or suggest the electric heater (Kitchener – electric heater, as set forth above) directs vaporized effluent to atmosphere through an exit (Porri – 24, col. 3, ln. 11) of the electric heater (Kitchener).

As to method claim 13, Porri discloses a method of operating an electrically-powered air compressor (Abstract), the method comprising: 
powering an oil-flooded compressor (col. 2, lls. 28-30, “oil flooded compressor”) to produce a flow of compressed air and effluent (FIG. 1, col. 2., lls. 40-45), the effluent including compressed water vapor and oil; 
cooling the flow of compressed air and effluent to condense a portion of the effluent (col. 2, lls. 55-60); 
separating the flow of compressed air and effluent into a flow of dry compressed air and a flow of condensed effluent (col. 3, lls. 1-10); 
heating the flow of condensed effluent in an [electrically-powered] heater to vaporize the effluent (col. 3, lls. 20-30); 
and discharging the vaporized effluent to the atmosphere (col. 3, lls. 9-12).
Porri is silent as to the heater being electrically-powered.  In this regard, Kitchener teaches a compressor having a moisture dryer that uses an electric heater to remove moisture from a compressed gas stream (FIG. 10, para. 0024, lines 5 to para. 0025, line 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt the method of Porri to use an electrically-powered heater in place of a heat exchanger for the same reason(s) set forth above in the rejection of claim 1. 
As to claim 15, Porri discloses the powering step includes powering the compressor with an electric motor 17 (col. 2, lls. 50-55)
With regard to the aforesaid method claims, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King,  231 USPQ 136 (Fed. Cir. 1986).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Porri (U. S. Patent No. 5302300) in view of Kitchener (U. S. Patent Application Publication No. 2003/0037679) as applied to claim 1, further in view of Strauss (U. S. Patent No. 4055403).
As to claim 3, Porri, as modified by Kitchener, discloses the separator 19 includes a moisture separator (col. 2, line 56) configured to remove a portion of the effluent from the compressed air flow and direct the portion of effluent (col. 3, lines 13- 18) to an entrance of the electric heater (Kitchener — as set forth above).  Porri is silent as to the separator preferably includes at least one filter configured to remove a second portion of effluent from the compressed air flow and direct the second portion of effluent to the entrance of the electric heater.  In this regard,  Strauss teaches a compressed air dryer system 10 (FIG. 1) having a filter 22 configured to remove entrained effluent from a compressed gas stream and return that portion to an absorbent tower 12 considered analogous to recited heater since it also is configured to separate fluids from gas streams (col. 3, lines 40-47). With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a filter configured to remove a second portion of effluent as claimed. The motivation would be to improve air drying efficiency by removing additional liquid entrained in the compressed gas stream as taught by Strauss (col. 1, lines 54-60).

Note on Prior Art rejections
Prior art rejections of claims 5-12 and 14 are not being made in light of the aforesaid 35 U.S.C.112(a) issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patent Trial & Appeal Board (PTAB) Decision - Appeal No. 2019-004549 (Oct. 2020)